
	
		I
		112th CONGRESS
		1st Session
		H. R. 1353
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reinstate and transfer certain hydroelectric licenses
		  and extend the deadline for commencement of construction of certain
		  hydroelectric projects.
	
	
		1.Short titleThis Act may be cited as the
			 Collinsville Renewable Energy Promotion
			 Act.
		2.Reinstatement of
			 expired licenses and extension of time to commence construction of
			 ProjectsSubject to section 4
			 of this Act and notwithstanding the time period under section 13 of the Federal
			 Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy
			 Regulatory Commission projects numbered 10822 and 10823, the Commission
			 may—
			(1)reinstate the license for either or each of
			 those projects; and
			(2)extend for 2 years after the date on which
			 either or each project is reinstated under paragraph (1) the time period during
			 which the licensee is required to commence the construction of such
			 projects.
			3.Transfer of
			 licenses to the town of Canton, ConnecticutNotwithstanding section 8 of the Federal
			 Power Act (16 U.S.C. 801) or any other provision thereof, if the Commission
			 reinstates the license for, and extends the time period during which the
			 licensee is required to commence the construction of, a Federal Regulatory
			 Commission project under section 2, the Commission shall transfer such license
			 to the town of Canton, Connecticut.
		4.Environmental
			 assessment
			(a)DefinitionFor purposes of this section, the term
			 environmental assessment shall have the same meaning as is given
			 such term in regulations prescribed by the Council on Environmental Quality
			 that implement the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
			(b)Environmental
			 assessmentNot later than 180
			 days after the date of enactment of this Act, the Federal Energy Regulatory
			 Commission (referred to in this Act as the Commission) shall
			 complete an environmental assessment for Federal Energy Regulatory Commission
			 projects numbered 10822 and 10823, updating, to the extent necessary, the
			 environmental analysis performed during the process of licensing such
			 projects.
			(c)Comment
			 periodUpon issuance of the
			 environmental assessment required under subsection (b), the Commission
			 shall—
				(1)initiate a 30-day
			 public comment period; and
				(2)before taking any
			 action under section 2 or 3—
					(A)consider any
			 comments received during such 30-day period; and
					(B)incorporate in the
			 license for the projects involved, such terms and conditions as the Commission
			 determines to be necessary, based on the environmental assessment performed and
			 comments received under this section.
					5.DeadlineNot later than 270 days after the date of
			 enactment of this Act, the Commission shall—
			(1)make a final
			 decision pursuant to paragraph (1) of section 2; and
			(2)if the Commission
			 decides to reinstate 1 or both of the licenses under such paragraph and extend
			 the corresponding deadline for commencement of construction under paragraph (2)
			 of such section, complete the action required under section 3.
			
